TELECHEM INTERNATIONAL, INC. d/b/a Arrayit Company FINANCIAL STATEMENTS For the Years Ended December 31, 2007 and 2006 TELECHEM INTERNATIONAL, INC. d/b/a Arrayit Company INDEX TO FINANCIAL STATEMENTS PAGE Independent auditors’ report 1 Balance sheets 2 Statement of operations 3 Statement ofchanges in stockholders’ equity (deficit) 4 Statement of cash flows 5 Notes to financial statements 6-13 INDEPENDENT AUDITORS’ REPORT To the Board of Directors and Stockholders of TeleChem International, Inc. Sunnyvale, California We have audited the accompanying balance sheets of TeleChem International, Inc. (a Delaware corporation) as of December 31, 2007, and 2006, and the related statements of operations, changes in stockholders’ equity (deficit), and cash flows for the years then ended. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with auditing standards generally accepted in the United States of America. Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of TeleChem International, Inc. as of December 31, 2007, and 2006, and the results of its operations and its cash flows for the years then ended in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 3 to the financial statements, the Company has suffered recurring losses and has working capital and stockholder deficits. Those conditions raise substantial doubt about its ability to continue as a going concern. Management’s plans regarding those matters are also described in Note 3. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Berman Hopkins Wright & Laham, CPAs and Associates, LLP Winter Park, Florida August 4, 1 TELECHEM INTERNATIONAL, INC. d/b/a Arrayit Company BALANCE SHEETS As at December 31, 2007 and 2006 Assets 2007 2006 Current assets: Cash $ $ 56,927 Accounts receivable, net 294,186 308,036 Inventory 309,246 648,254 Prepaid expenses 120,000 2,080 Total current assets 723,432 1,015,297 Property and equipment, net 55,395 71,652 Restricted cash 103,836 101,703 Deposits 18,924 18,924 Total assets $ 901,587 $ 1,207,576 Liabilities and Stockholders' Deficit Current liabilities: Accounts payable and accrued liabilities $ 4,796,835 $ 3,020,194 Bank overdraft 29,495 Due to related parties 337,616 130,908 Customer deposits 29,580 29,580 Notes payable, current portion including related parties 1,069,495 822,958 Total current liabilities 6,263,021 4,003,640 Notes payable, long term 327,340 392,952 Stockholders' deficit Common stock, $0.05 par value, voting, 1,500,000 shares authorized, 33,350 shares issued and outstanding 1,667 1,667 Accumulated deficit (5,690,441 ) (3,190,683 ) Total stockholders' deficit (5,688,774 ) (3,189,016 ) Total liabilities and stockholders' deficit $ 901,587 $ 1,207,576 See accompanying notes to financial statements. 2 TELECHEM INTERNATIONAL, INC. d/b/a Arrayit Company STATEMENTS OF OPERATIONS For the years ended December 31, 2007 and 2006 2007 2006 Total revenues $ 3,821,490 $ 6,216,249 Cost of sales 2,663,769 3,723,666 Gross margin 1,157,721 2,492,583 Selling, general, and administrative expense 1,240,709 2,540,003 Legal expense 1,895,268 180,785 Interest expense 521,502 184,313 Net loss for the year $ (2,499,758 ) $ (412,518 )) Net loss per common share - basic and diluted $ (74.96 ) $ (12.37 ) Weighted average shares - basic and diluted 33,350 33,350 See accompanying notes to the financial statements. 3 TELECHEM INTERNATIONAL, INC. d/b/a Arrayit Company STATEMENTS OF CHANGES IN STOCKHOLDERS’ EQUITY (DEFICIT) For the years ended December 31, 2007 and 2006 CommonStock Accumulated Total Shares Amount Deficit Equity (Deficit) BALANCES - December 31, 2005 33,350 $ 1,667 $ (2,778,165 ) $ (2,776,498 ) Net Loss (412,518 ) (412,518 ) BALANCES - December 31, 2006 33,350 1,667 (3,190,683 ) (3,189,016 ) Net Loss (2,499,758 ) (2,499,758 ) BALANCES - December 31, 2007 33,350 $ 1,667 $ (5,690,441 ) $ (5,688,774 ) See accompanying notes to the financial statements. 4 TELECHEM INTERNATIONAL, INC. d/b/a Arrayit Company STATEMENTS OF CASH FLOWS For the years ended December 31, 2007 and 2006 2007 2006 Cash flows from operating activities: Net loss $(2,499,758) $(412,518) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Depreciation 20,090 19,805 Provision for bad debt 15,943 Changes in operating assets and liabilities (Increase) decrease in assets Accounts receivable 13,850 782,015 Inventories 339,008 (84,229) Prepaids (117,920) 11,686 Restricted cash (2,133) (2,199) Advances 177,349 Increase (decrease) in liabilities Accounts payable & accrued liabilities 1,776,641 (277,802) Due to related parties 206,708 130,908 Bank overdraft 29,495 Customer deposits 29,580 Net cash provided by (used in) for operating activities (234,019) 390,538 Cash flows from investing activities: Purchase of property and equipment (3,833) Proceeds from disposal of equipment 3,034 Net cash provided by (used in) for investing activities: (3,833) 3,034 Cash flows from financing activities: Proceeds from notes payable 201,444 Payments from notes payable (20,519) (391,222) Net cash provided by (used in) financing activities 180,925 (391,222) Net increase (decrease)in cash (56,927) 2,350 Cash, beginning of year 56,927 54,577 Cash, End of year $ nil $56,927 Supplemental cash flow information Cash Paid for interest $ 453,738 $92,313 See accompanying notes to the financial statements. 5 TELECHEM INTERNATIONAL, INC. d/b/a Arrayit Company NOTES TO FINANCIAL STATEMENTS As at December 31, 2007 and 2006 NOTE 1 – ORGANIZATION TeleChem International, Inc. (“TeleChem”) was incorporated on November 1, 1993 in the State of Delaware and has a December 31 year end.TeleChem uses the style name Arrayit Company for its Biotech operations. Effective February 21, 2008, TeleChem completed the Plan and Agreement of Merger between Integrated Media Holdings Inc. (“IMHI”), TeleChem International, Inc., the majority shareholders of TeleChem, Endavo Media and Communications, Inc., a Delaware corporation and TCI Acquisition Corp., a Nevada corporation, and wholly-owned subsidiary of IMHI.Consummation of the merger did not require a vote of the IMHI shareholders.IMHI issued 103,143 shares of Series C Convertible Preferred Stock to the shareholders of TeleChem in exchange for 100% of the equity interests of TeleChem resulting in TeleChem being a wholly owned subsidiary of the Company.The former shareholders of TeleChem then owned approximately 99.51% of the outstanding interest and voting rights of the parent company.The Preferred Stock is convertible into 36,100,000 shares of common stock after, but not before, the effective date of the reverse split of the outstanding IMHI common stock. NOTE 2- DESCRIPTION OF BUSINESS AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Description of Business TeleChem’s business activities are in the life sciences, chemical trading and disease diagnostics areas.It was founded in 1993 by Rene Schena and Todd Martinsky as a chemical import and export trading company.TeleChem’s chemicals division provides customers with the raw materials required for plastics, water soluble fertilizers, and alternative fuels.TeleChem entered the biotechnology sector with the creation of the Arrayit® Life Sciences Division in 1996.Because of the public interest in the Human Genome Project and microarray technology, TeleChem focused on microarray products and services for the research, pharmaceutical and diagnostics markets.TeleChem’s Arrayit® Division currently provides its patented microarray platform (US 6,101,946) to more than 3,000 installations serving an estimated 10,000 laboratories, making it the most widely used microarray technology in the world.Supporting instruments, kits, reagents, and hardware complete the Arrayit® line of more than 400 products making up what management believes is a universal microarray platform for any type of biomolecule. 6 During the year 2001, the Diagnostics Division was started in order to leverage the patented (6,913,879) multi-patient technology for genetic screening and testing.This next generation microarray format allows clinical laboratories to examine tens of thousands of patients on a single microarray, providing much more cost-effective gene information for population-wide diagnostics than traditional “single patient” microarrays.The company is currently developing or has developed tests for many major human diseases including cystic fibrosis, sickle cell anemia, and cancer.Arrayit intends to compete in the $20 billion molecular diagnostics arena. TeleChem’s principal office is in Sunnyvale, California. TeleChem presently has eight employees. Summary of Significant Accounting Policies Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting periods. Actual results could differ from those estimates. Cash and Cash Equivalents Cash includes all cash and highly liquid investments with original maturities of three months or less. The Company maintains cash in bank deposit accounts which, at times, exceed federally insured limits. The Company has not experienced any losses on these accounts. Investments in certificates of deposit with our bankers that contain prohibition on their redemption are treated as non-current assets and included in restricted cash. Property and Equipment Property and equipment are recorded at cost less accumulated depreciation. Depreciation and amortization on property and equipment are determined using the straight-line method over the three to five year estimated useful lives of the assets. Impairment of Long-Lived Assets Telechem reviews its long-lived assets for impairment when events or changes in circumstances indicate that the book value of an asset may not be recoverable.
